DETAILED ACTION
This action is in response to applicant’s amendment filed on 03 July 2021.  Claims 1-22 are now pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
07 November 2022
11 October 2022
15 August 2022
14 June 2022
11 April 2022
24 November 2021
21 August 2021 
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeurer et al. (hereinafter Maeurer) (“L-Band Digital Aeronautical Communications System (LDACS”).
Regarding claims 1, 11, and 18, Maeurer discloses an enhanced L-band Digital Aeronautical Communications System (LDACS) comprising:
a plurality of cellular telephone ground stations { (see section 6.1 & 8.3; Fig. 1), where the system has communication using radio cell };
a plurality of LDACS ground stations { (see section 6.1; Fig. 1) }; and
a plurality of LDACS airborne stations, each configured to selectively communicate with either a corresponding LDACS ground station or a corresponding cellular telephone ground station based upon an altitude of the LDACS airborne station { (see section 6.1, 6.5 & 8.3-8.4; Fig. 1), where the system provides services mobility between cells }.
Regarding claims 2, 11, and 18, Maeurer discloses the enhanced LDACS of claim 1, wherein each LDACS airborne station comprises: a cellular telephone transceiver; an LDACS transceiver; and a controller to switch between the cellular telephone transceiver and the LDACS transceiver { (see section 6.1, 6.5, 7, & 8.3-8.4) }.
Regarding claims 3, 12, and 19, Maeurer discloses the enhanced LDACS of claim 2, wherein the controller is configured to switch using a make-before-break handover { (see section 6.1, 6.5, 7. & 8.3-8.4), where the system provides handover between cells }.
Regarding claims 4, 13, and 20, Maeurer discloses the enhanced LDACS of claim 2, wherein the cellular telephone transceiver comprises an LTE transceiver { (see section 6.1, 6.5 & 8.3-8.4) }.
Regarding claims 5, 14, and 21, Maeurer discloses the enhanced LDACS of claim 2, wherein each LDACS airborne station comprises a satellite transceiver; and wherein the controller is configured to switch to the satellite transceiver instead of the cellular telephone transceiver when coverage with the corresponding cellular telephone ground station is unavailable { (see section 6.1, 6.5 & 8.3-8.4) }.
Regarding claims 6 and 15, Maeurer discloses the enhanced LDACS of claim 2, comprising an altitude sensor coupled to the controller { (see section 6.1, 6.5 & 8.3-8.4) }.
Regarding claim 7, Maeurer discloses the enhanced LDACS of claim 1, wherein each of the plurality of LDACS ground stations comprises: a ground antenna; a ground radio frequency (RF) transceiver coupled to the ground antenna; and a ground controller coupled to the ground RF transceiver { (see section 6.1, 6.5 & 8.3-8.4) }.
Regarding claims 8 and 16, Maeurer discloses the enhanced LDACS of claim 1, wherein each LDACS airborne station comprises a first antenna coupled to the cellular telephone transceiver; and a second antenna coupled to the LDACS transceiver { (see section 6.1, 6.5, 7, & 8.3-8.4) }.
Regarding claims 9 and 17, Maeurer discloses the enhanced LDACS of claim 1, wherein the plurality of LDACS ground stations and LDACS airborne stations are configured to operate within at least one 500 kHz channel in a frequency range of between 964-1156 MHz { (see section 6.1, 6.5 & 8.3-8.4) }.
Regarding claims 10 and 22, Maeurer discloses the enhanced LDACS of claim 1, wherein at least one of the plurality of LDACS airborne stations comprises an unmanned airborne station { (see section 6.1, 6.5 & 8.3-8.4) }.


















Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
02 December 2022